FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 3, 2021

                                     No. 04-20-00607-CV

                         IN THE INTEREST OF A.J.D., A CHILD

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 20-0025-CV-C
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                        ORDER
      We grant appellee's motion for extension of time to file a brief. We order appellee's brief
due March 15, 2021.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court